 Case 16-37110      Doc 36     Filed 08/08/19 Entered 08/09/19 06:50:51          Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )              BK No.:     16-37110
Catreana Coleman                           )
                                           )              Chapter: 13
                                           )
                                                          Honorable Timothy Barnes
                                           )
                                           )
              Debtor(s)                    )

                    ORDER AUTHORIZING DISBURSEMENT OF FUNDS

       THIS MATTER coming to be heard on Debtor's Motion to Authorize Disbursement of Funds,
this Court having jurisdiction, with due notice having been given, IT IS HEREBY ORDERED:

  1. GEICO is authorized to disburse $10,773.00 to Capital One Auto Finance.




                                                       Enter:


                                                                Timothy A. Barnes
Dated: August 08, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Dale Riley
 Geraci Law LLC
 55 E. Monroe, Ste. 3400
 Chicago, IL 60603
